Case 20-41308       Doc 331    Filed 04/15/20 Entered 04/15/20 16:50:19          Main Document
                                           Pg 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                         )   Chapter 11
                                                )
 FORESIGHT ENERGY LP, et al.,                   )   Case No. 20-41308-659
                                                )
                                                )   (Jointly Administered)
                                                )
                                                )   Hearing Date: April 17, 2020
                                                )   Hearing Time: 10:00 a.m. (Central Time)
                                                )   Hearing Location: Courtroom 7 North

                             AGENDA OF MATTERS
                     SCHEDULED FOR HEARING ON APRIL 17, 2020

 Time of Hearing:      10:00 a.m. (Central Time)

 Location of Hearing: United States Bankruptcy Court for the Eastern District of Missouri,
                      Thomas F. Eagleton Federal Building, 7th floor, North Courtroom,
                      111 S. 10th Street, St. Louis, Missouri 63102

 PLEASE BE ADVISED THAT this hearing will be conducted telephonically through Court
 Solutions, which may be accessed at https://www.court-solutions.com/. If you are unable to
 access the conference call via the link above, please promptly contact Mr. John Howley at
 John_Howley@moeb.uscourts.gov prior to the hearing.

 I.       Matters Going Forward

             1.     Bailey & Glasser Retention Application - Debtors’ Application for Entry of
                    an Order Authorizing the Retention and Employment of Bailey & Glasser
                    LLP as Special Counsel for the Debtors and Debtors in Possession Nunc Pro
                    Tunc to the Petition Date [Docket No. 206]

                    Status: The hearing on this matter is going forward on an uncontested basis.

                    Response Deadline: April 10, 2020

                    Related Documents: N/A

                    Responses Received:

                    Objection to Debtors’ Application for Entry of an Order Authorizing the
                    Retention and Employment of Bailey & Glasser LLP as Special Counsel for
                    the Debtors and Debtors in Possession Nunc Pro Tunc to the Petition Date
                    [Docket No. 277]
Case 20-41308      Doc 331      Filed 04/15/20 Entered 04/15/20 16:50:19       Main Document
                                            Pg 2 of 2


                   Notice of Withdrawal of Objection to Debtors’ Application for an Order
                   Authorizing the Retention and Employment of Bailey & Glasser LLP as
                   Special Counsel for the Debtors and Debtors in Possession Nunc Pro Tunc to
                   the Petition Date [Docket No. 326]




 Dated:   April 15, 2020
          St. Louis, Missouri
                                   ARMSTRONG TEASDALE LLP

                                    /s/ Richard W. Engel, Jr.
                                   Richard W. Engel, Jr. (MO 34641)
                                   John G. Willard (MO 67049)
                                   Kathryn R. Redmond (MO 72087)
                                   7700 Forsyth Boulevard, Suite 1800
                                   St. Louis, Missouri 63105
                                   Tel: (314) 621-5070
                                   Fax: (314) 621-5065
                                   Email: rengel@atllp.com
                                          jwillard@atllp.com
                                          kredmond@atllp.com

                                          - and -

                                   PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                   Paul M. Basta (admitted pro hac vice)
                                   Alice Belisle Eaton (admitted pro hac vice)
                                   Alexander N. Woolverton (admitted pro hac vice)
                                   1285 Avenue of the Americas
                                   New York, New York 10019
                                   Tel: (212) 373-3000
                                   Fax: (212) 757-3990
                                   Email: pbasta@paulweiss.com
                                          aeaton@paulweiss.com
                                          awoolverton@paulweiss.com

                                   Counsel to the Debtors and Debtors in Possession




                                               2
